Case 1:20-cv-21601-KMW Document 16 Entered on FLSD Docket 04/27/2020 Page 1of1

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Jnstruc tions for Service of Process Ay OS. Marshal”
aa aaa aE a

PLAINTIFF COURT CASE NUMBER

United States of America 20-21601-CIV-WILLIAMS

DEFENDANT TYPE OF PROCESS

Genesis I] Church of Health and Healing, Mark, Joseph, Jordan and Jonathon Grenon Temporary Restraining Order

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Genesis II Church of Health —

 

AT ADDRESS (Street or RFD, Apariment No., Ci. Siate and ZIP Code)
2014 Garden Lane, Bradenton, FL 34205-5274

 

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be ]
served with this Form 285
AUSA Matthew Feeley :
‘ " Number of parties to be
U.S. Attomey's Office - Southern District of Florida served inthiscase 1
99 NE 4th Street, Third Floor Ciiecle forsevvice
Miami, FL 33132 on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHFR INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Serve sealed order -

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: [>] PLAINTIFF TELEPHONE NUMBER DATE
[| DEFENDANT (305) 961-9235 04. 17/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated | Origin Serve . /
cronseusuzyor ly Ly [mo fm | | De —

  
  
   

have executed as shown in "Remarks", the process described on the
ny, corporation, etc. shown at the address inserted below

Thereby certify and return that | [[] have seconallys serv ed ‘ 0 have legal evidence of service,
individual, company, corporation, etc., at the address shown above an the on the individual, co!

1 Ihereby cenify and return that | am unable to locate the individual, company, corporation, ete named above (Sve remarks below)

 

 

 

 

Name and title of individual served (if nor shown above) Date Time (J am
i ae 3Z pm

Address (complete only different than shown above) Signature of UA

Pad Pan.
Marsh}! or Deputy

 

       

 

|
J ==

Advance Deposits | Amount owed to U.S. Marshal* or
(Amount of Refund*)

Service Fee Total Mileage Charges
(including endeavors)

[lo Sy.

REMARKS

Forwarding Fee Total Char "

me oe

Sevuledl vig oan we hateadont ehod hand to
Vend Ser dice.

 

 

 

 

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. L118
